Citation Nr: 1522785	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected lumbar strain with degenerative changes prior to May 1, 2013; and greater than 20 percent since then.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected left lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected coronary artery disease associated with hypertension.

4.  Entitlement to service connection for right lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes.

5.  Entitlement an effective date earlier than August 30, 2010, for the award of service connection for left lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes.

6.  Entitlement an effective date earlier than August 21, 2006, for the award of service connection for coronary artery disease associated with hypertension.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979 and from December 1984 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and May 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In February 2013, the RO, in pertinent part, continued a 10 percent disability rating for the service-connected low back disability, denied service connection for right and left lower extremity radiculopathy, and denied entitlement to a TDIU.  The Veteran expressed disagreement with the respective denials.

In May 2013, the RO awarded an increased disability rating of 20 percent for the service-connected low back disability, effective as of May 1, 2013.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status as set forth above.

In May 2013, the RO also awarded service connection for left lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes, and for coronary artery disease associated with hypertension.  In May 2014, the Veteran's representative expressed disagreement with the assigned initial disability ratings and effective dates of each respective disability.  As will be discussed below, a Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following range of motion studies on VA examination in May 2013, the examiner indicated that the Veteran did not have additional limitation of range of motion of the thoracolumbar spine after repetitive use testing.  However, the examiner then stated that the Veteran had less movement than normal after repetitive use.  The examiner provided no further indication as to the extent of less movement after repetitive use.  As a result, the degree of any loss of motion/movement after repetitive use remains unclear.  As a new examination is required, it should be determined whether right lower extremity radiculopathy is now present.   

With regard to the issues of increased initial disability ratings and earlier effective dates for the service-connected left lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes and coronary artery disease associated with hypertension, in May 2013, the RO granted service connection and awarded respective initial 10 percent disability ratings for each disability (effective as of August 30, 2010, for the radiculopathy, and as of August 21, 2006, for the coronary artery disease).  In May 2014, the Veteran's representative expressed disagreement with the assigned initial disability ratings and the respective effective dates.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed disabilities.  This shall specifically include updated treatment records from VA. The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of (a) an initial disability rating greater than 10 percent for service-connected left lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes; (b) an initial disability rating greater than 10 percent for service-connected coronary artery disease associated with hypertension; (c) an effective date earlier than August 30, 2010, for the award of service connection for left lower extremity radiculopathy associated with service-connected lumbar strain with degenerative changes; and (d) an effective date earlier than August 21, 2006, for the award of service connection for coronary artery disease associated with hypertension.  See Manlincon, supra.  

If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA orthopedic and neurologic examination with an appropriate physician in order to determine the current nature and severity of his service-connected lumbar spine disability, to include whether there is associated radiculopathy of the right lower extremity.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorders, to specifically include any radiculopathy or neuropathy of the right lower extremity, and any associated bladder or bowel impairment.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




